         Case 2:20-cv-00432-GJF-CG Document 28 Filed 07/23/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

JEREMY D. SMITH,

             Plaintiff,
v.                                                          CV No. 20-432 GJF/CG

THE GEO GROUP, INC., et al.,

             Defendants.

                     ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after communicating with counsel. IT IS HEREBY

ORDERED that a status conference shall be held by telephone on July 30, 2020, at 2:30

p.m. Counsel shall call Judge Garza’s AT&T line at (877) 810-9415, follow the prompts, and

enter access code 7467959, for a pre-settlement telephonic status conference

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
